Citation Nr: 0607031	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arterial hypertension.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1990.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2002 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

In a statement received by the Board in November 2005, the 
veteran appears to be making an informal claim for tinnitus, 
secondary to high blood pressure.  The record does not 
indicate that the RO has addressed this matter; it is 
REFERRED to the RO for appropriate action.

While the Board regrets further delay in the adjudication of 
the claims, it finds that additional development is 
warranted, as explained below.  Therefore, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The RO issued a Supplemental Statement of the Case (SSOC) in 
April 2005 and certified the veteran's appeal to the Board in 
June 2005.  See VA Form 8.  Following the issuance of the 
April 2005 SSOC, and prior to certification of the appeal, 
the veteran submitted an additional statement in support of 
claim dated May 2005, which was not considered by the RO.  
Also not considered by the RO prior to certification were two 
additional pieces of evidence submitted by the veteran's 
representative in July 2005.  This evidence included a 
medical report by Dr. Diaz-Velez dated July 15, 2005 and 
correspondence from Dr. Harney dated November 9, 2004.  The 
veteran has not waived his right of initial RO consideration 
of the new evidence.  See February 2006 new evidence response 
form.  Therefore, a remand is required for issuance of a new 
SSOC.

The Board also finds that a VA hypertension examination is 
necessary, as the veteran last underwent such an examination 
in April 2002.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Since then, he contends that his disability has 
worsened.  He also appears to be on additional medication for 
control of his condition.  See May 2005 statement in support 
of claim.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Consider all evidence received since 
the April 2005 SSOC.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the veteran's service-
connected arterial hypertension.  The 
claims file should be made available to 
the examiner, all appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

3.  Following completion of the 
foregoing, review the claims folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue an 
updated SSOC and give the veteran and his 
representative an appropriate amount of 
time to respond to it.

The appellant need take no action until otherwise notified, 
by may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 
 
